OFFICE   OF THE      ATTORNEY    GENERAL    OF TEXAS
                        AUSTlN




                                           on the.quastion
                                           this offlea.




                                    lr of tha bard
                                  unty hospital.*




         man     eoraisslanerl3oourt shall haTe
               the
  loquirod a rite for swh hospital  and ahall
  bake awarded OontrMt8 iOr the neoersar~ build-
  Lags and lmpro?amsntrthereon, it ebnllappoint
  six realdent property taxpaying oitlzens af the
Eoa:BJa     ?. oolmmn,       Jr., Pagm 8


     eouutywho r&l1             eoaetltutm8   board   of m-
     g0r6    0s   66id   ht76pitti.   m0    kmor orrio
     o r laoh aabu          al said boarb 6hall be two
      JJJrJ, UJept #at ln ykim# ths flrrt 8ppolJt-
     aat8 dter     thlr Act taka offoot three ma-
     bare ahall be appointad for one you end three
     rembua    for tm mm6      Jo that tharoattuthrea
     mea&err   of said board wl3.l be appointed   nary
     two   ;Jenre. In aase of a tie rote OS said board
     the ,deadlook my ba rotod off on. way or the
     othir by the oounty judg6 of the oounty. Ap-
     pointmoats to illlraoaaele8 ocourrlng by
     death, roa~atlon      or othu oause 6h~ll    be
     made for the unexpired     term. FallUlv OS any
     nagor     to attend three oonwoutlve meetings
     of the board shall oauae a saoanay in his oftloe,
     UJhJJJ   said abwnoe i8 6ZOtlJ.d by form1 aotion
     oi the board of 8ma6ar6.       Th6Mnag.rJ    Jhall
     roosito no oap6666tlom for their       66rrloe6,
     but 6hallbaall~odthelr6atual           andnamssa~
   '.traveling and othu      expenses wlthln thlr State
     to bo auditod aad paid by th6 ~orPiarionJr~*
             in the sams maa#r as other erpeIure6of
     !!F l horpltal.   Any v        titer kln43 olted
     ry at e8y tl88     ?or Oman0%e roaovod tror off100
     by aaId wurt.-

            &tlJle       4430, Rorl6&      Clril Statutes, reads a6
tollarnt
          “%I.   b o a r odr 8a a a g aJha
                                         r J ll
                                              llestr r a
     uoae it6 maber6 6 pmJldJnt, Jad on. or.806%
     rlo6-pm6ldwktr urda uontary           and 6 treasurer.
     It shall appoint a rupuintenbnt          of tha hospl-
     tal uho &all hold offl~~mt the plaaJur, of
     reld board.     Said 8up6rfntsadant 6hall zmtb6
     a member of the board and shall be a qual3lsd
     praotltlozmr of redlo&,         or be 8poolally trained
     forwork of 6oohoharaotJr.
         +he        board ahall ala0 appoint a etaff of
    &ltlng         ph@elanr   who shall 8-e   rlthout paf
    frcllr
         the       aounty, ad who aball ridt and treat
    hospital       patlonte at tha repmet  lithu of the
    nanager8       or at the superintendark.
Eon. Ta     P. Colman,     Jr..     M    S


             %aIdboard   &all?lxtha     lalarlu o?
     the    superintendmat and all other o??Ieu~
     aad WAplO~J   dthb   thS 1iMit d the Jppl’Q-
     prlatlon rado thenfor by the oLa6fonen
     oourt and luoh 6alarIsJ shall be a~pensa-
     tion 111?ull for all JUViOeJ    rendor.6. ml.
     board shall dotoral- the amount    of timr, re-
    qulred to be sp6nt at the hospital by said
    superintendent   in the dlaoharge of his dutiaa.
    ma board J&All halO tha gamml          ana&aent
    and control o? the said hoa Ital. grounds,
    bUIlding6, OffIJJrJ and np Popea         thereof?
    of the inmates therein,      and ot d.l matters
    relatlw to the govennent, dIJoipllne, eon-
    traots ard ?iJOa     6on6erna   th6r6of:   uxd mk~
    Juoh rule8 and re@atio&J        a6 may -4461tothsm
    ILbJJJJJTJ iOr JJrrybg     OUt the PlQoJeJ     o?
    Juoh hospital. may JhJu         Mint8iIl ~8 J??Jo-
    tire inepeotion o? said hoJplta1 and kew
    theawelres Informed o? the attalrs and Jwage-
    ment tharoo?; shall meet at ths hospital at
    ledat onae In every month, and at Juoh other
    times    am mar   be   pr66otib6d     in   the by-laws;
    and 6hall hold an annual meeting at least
    thrw     WOOkJ prior      to    the metlw    o?   the    0-0
    6d.ssiorwr6   wurt      at     which approprlat   ions    r0r
    the onsuing year are to be oonslde~d.a
            Artlal642M      amd 4SS'of the Penal Code road a6
?ollouJ:
         -Art. 468. 100 of? low’ of thi6 Ftate or
   any offloer of any distriat, aountp, oity pro-
   olnot, J&ho01 dlatrlot, or other mualolpai Sub-
   d1r16106'0~ thl8   St&J, or my offlou      or member
   o? any stat@, dlstrlet, octnty, oitr, sohool
   dlstrlot or other munlalpal board, or judge of
   any oourt,  onatad   by or under authority of any
   gemxd    or rpooiml &w O?.t’hiJ   &ate,   or UrJ
   member oftho tegishttWa,      Jhan appoint,   or
   rote for, or oon?Irm the appointment to any
   o??loe, position olerkship, anployment or duty,
   of any person rmi at6d within the eeoond degrao
   by affinity or within the third degree by
ma.   Tom?.colr*            Pa@4


      o o mmg u lnltf
                 to th e
                       person 60
                               lp p o lmtlng
                                         or
                o r to a ny0th ~raber
      so vo ting,                         0s a nyluoh
      board, the Lsfrlalatur8,or court & whloh suoh
      peraon 60 appointlag or voting rry be a maw
      ber, when t lm salary, few or oompansatlon of
       suoh appoiatea 16 to ba paid for, dlreatly or
      ~lndlraotly, out or or rropl pub110 Bunds or ?beJ
      of  offloe of any kind or oharaoter whatsower.w
              ‘Art.  us.    Tha lnhlbltlons set forth In
      thir law rhall apply to and lnolude the Oovemor,
      Lieutenant 0ovunor, Speaker 0s the House 0s
      RepreJontJtireJ,      Railroad Camatsalonere, h d
      0s deppnrWenta of the Stntm government, jua0 6
      andraberr       ti any6ndallBoard6       uid oourt6
      e6t6blI6hed br or rrad~r the authorlt7       of lw
      goner61 or 6pealel~law of this atate, m-box-a
      of the bgiJktuXw,        mayors,  Owmiasionera,
      roaordan, aldamon and mmbbrS Of Johoo& board6
      o? Incorporated olties and tam6, pub110 ahhool
      twtsos,       oftloua and Habers of board9of mma-
      ger6.d the State Unirer6lty and of Its 66renl
      branahoa 6nd of the rarIous Stat0 eduaatlmal
      inatltutlolu~6M 0s the varioti Stat0 81~08~
      hJtitUtioll6,      and of the pbaikntiariaa.     'Thir
      anumemtlon shall not bo held to exolude ?rom the
      OpbtiOb     Mb     OffOOt    Of thi    6 h       Uv    pWJOn   in-
      hldd      Within    it6   @llJl-Ihl    p~OliJiOllJ.w

         'II.quota from          ‘hXJ6      Jurlmprudenoo, Vol. 10,
pa&e lCll'86follasr
            lContnotr oalaulated to de8tx-O~ or
      lntufua    with the free axuolae of the
      dlsontlon required to be enrolaed     br pub-
      110 offlaera In the performmoe of their
      duties are an intorferenoe with the a&In-
      lstratlon 0s government, and hanoe aontmcf
      to pub110 pollay.... Contraat    whloh glra
      a pub110 o?floor a parso&    Interoat in the
      o??laIal aats to be done by him are contrary
      to publlo polloy and void."
.




    Bog. To8?.columa,Pa&a         s


                 ThiJ 4mrhJat     hol& in aonforrnaa opinion Ho.
    lS74,    book 80, paga UI,   that:
                  lA ooatraet for th6 ulr    3 J~pli@J
            toa JtJtO mnvlsahoolmade        (:ya oorpora-
            tlon, the praa *at 884 (16noti mnn6pr 0s
            whloh I8 prad adent or the atato nonal    aahool
            Edr&;g    PJ@JJ~J is contrary to pub110 polloy
                     .
                 *8tJttiJJ    pmhIbIt%ag oftioialr troy
            Jontntraotlng  oa babul? Of the state with t&am-
            selves are deolarstory 0s the    aaamon law.

                 Yhot a member of an o??Iolal board did
            not aast hi6 vote Ia favor 0s lettiw the
            ooatraot to a aorporatioa in rhloh a Jtoak-
            holder would not rallsva tha transaotlon trim
            the operation of the rule."
               The reports abound In Jam6 baasd upon statutes
    prohibit-     offioiais baooalng interested In OOLbttaotJo?
    the ate.     Statutar of this olnu-aotar howret, are nothing
    more than the adoption of the oamoa iaw ruli to the offeat
    that ea. eamlot   in hi6 orrioiai aamolty daalwlth hlmsalf
    a6 an IadIrIdual.     Sea tha oaso 0s Smith 16. hlbuay, 81 RI
    a,   diJOUJ6ing   thf6 -0.
              In the aas0 o? the City 0s ?ort Wayna vs. Rosoathal,
    73 Ind. ll50,It wq6 hold that an eaploymont'bya board at
    health or om or Ita maabus to raoolnate pupils in a puUlosohoo1
    was void. '&a wurt Jaidr
                 -As agad,    ho oannot oontrast with him&l?
            PzsOgUr.       Ha mot    buy what ho Is -ployJd
                    . I? aployad to proow       a s6n4&0 to bo
            dam, ha 6armot hire hirs6l? to do lt. ‘!!hiJ doa-
            -trlno 16 galpsclallylppllaablo to prlrate  lg sntu
            snd tl=UBtOJJ; but tb6publlo oitio6r6 it 8pplle6
            with graatar r0r00, and 60rmd pollay raqulrar
            that thera be m mluatloa      0s it6 strlnuenoy
            in any aaao whloh Joma within it6 maJon.a
I+.     ?a      P'.colu,         Jr.,   Pa(E 0


                 xath      use     0rUaM'        n.Pmsll,   108 In&
p3,-tbf oour) In ho!dly                 void a eontraot bstweon the
                                                     - -.
ware     or aounry oc6uss~0~r6              ana ona u   mm ~wus,
Slid:
                 '%a law rrin not pomitpub110 JJT-
        rants to plaos thsmsslves in a Jitaatiall
        whers t&y ~7 be t-ted      to do wron& and
        thi6 it 8oOOmp~iJhhr8 by hold-   ti1 JWh
        6aployasnt8, whether mda dlnatly or in-
        dlreJtly, utterly rold4w
          Uo’quote fra the aaw                   of dhoney VS. Unroe,
lad Ind. 550, as Sollama
            *It 16 mll JJtabllshsd asd Jalatary
      dootrlna....that   ha who i6 sntru6t.d with
      the buslassm o? othora aannot bo allosad
      to m&o mah businemaa      objoot o? peounlary
      pwit   t0 hb~a.       ThiJ lUb dOJ6 not de-
      pond on raawrnlng toohnloal lo its oharaotsr,
      and It 16 sot looal In Its l   pplloatlon. It
      16 baJd 011. priIlUipli6Of I%%JOn, Of MI'dity,
      aad 0s publla pollo7. It ha6 it6 fOUUdati0ih
      ia the 10~~ JOBIJtibItiOFA  Of OUT EJtU?J, ?Or
      lt has authorItatlvolybasodsslardthata
      Ban OlUlUOt 66-O tW0 RlJtm6,     ad  i6 IrOt@-
      alaed and eaforaod whanovsr a mll      regulated
      aystr  0s jurlapru6amJ    prevails.*
                The Suprae Court 0s Texas Umueaetd tha ruu
in willi        VS. Abbey, m TJX. w)& Wying:
             “p-0    PO1107 FJqUi?JJ that the O??i-
        oera ohasan to looata and JPrrJ7 the pub110
        lands should not be psmittsd to swoulats
        In them, or to aoqulre lnterart in them,
        whloh would present to auoh o??loer the fomp-
        tatlca to take adwant-   a? the lnronmtlon
        whloh their          posltlom lx k a b#am
                                               ls
        to lo q ulrtoo , strlmant o? the holdus
        of
    .

,




        Ban. 'Ibrt. Colrra, Jr., -8.7



                                    C7e.    4e8 aa r0iw6t
                  ,A people oan have no hlghor pub110 in-
             tera8t;exoept the pnaonatlon    e their ll-
             beTtIas, than Integrity Fa tha ldwlnlstmtlo n
             Of tholr ~verxmont I6 all it6 dJpmtmnt6.
             1t is therefore a prlnoIpU o? the ooramonlaw
             that It will not lend Its aid to enforce a
             oontraot to do an aot Which tmds to oorrupt
             or oontamlnate, by Improper and slnI6ter
             In?lwmaa, the Integrity of our soolal or
             politlaal lnstItutIon8. Pub110 otfloers should
             aot tra high sonslderatlon Of pub110 duty amd
             every lgrsemnt whose tendanoy or'objeot 16
             to sully the purity or tielead the Judgment
             of those to wti the higher trust 16 oonflded
             Is oondomned by the oourts. The o??ioer rmy
             be an exeoutlre admlnI8tratIre,'lagIslat$va
             or judlalal officer. The prfnolpld Is the
             8amo in lltlur 0ae.e..
                  In view p? the r0rsgbing authoritIeJ, you are
        r&peot?ully a&vie&d that It 16 the opinion of this di-
        partaentthattha   boardo? ma      M  Of 8 OOlUltf hOJpitti
        would w   rlolats the wpotI@mT   m OS the 8tat6 by a--
        lng a oontmot for the hospital lsundry work to a laundry
        whonono cfthoamra      of the l~uadryl~ a dootor and
        a member a? the botm of unagor8    of the aounty hospital.
        Youan  ?urthorrdvlmd that suoha oontraat wouidbo
        oontrary to publlo polIay amd void.
                  Trustingthatthe      rorogofiy   an8wers your laquiry,
        we rentala

                                           ?ery truly yours




                                                 Ardell William8
          APPROVXD JUL 6, 1939